DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on March 19, 2021 and is acknowledged. The amendment of the specification to be entered.
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recited in line 2, the limitation “several protective liner sections .” is suggested to be replaced with “several protective liner sections.”,
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“carrier structure for supporting” in claims 3 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claims limitation “means for fastening” and “means for fitting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean” coupled with functional language “for fastening” and “for fitting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6, 18, 19 and 22 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 3 and 19 recited the limitation “carrier structure for supporting” discloses in page 6 lines 5-6 (metal carrier frame) 
Claims 6 and 22 recited the limitation “means for fastening” discloses in page 6 lines 1-3 (screw, bolts).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 in line 3, recited the limitation “preferably” is indefinite because this limitation renders the boundaries of the claim indiscernible.

Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, 10-11, 17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malmqvist et al. US. Publication (2015/0283549) hereinafter Malmqvist in view of Sharman US. Publication (2013/0299618) hereinafter Sharman.
Regarding claim 17,
Malmqvist discloses a protective liner (see fig.1-2) for a crusher including:
a main frame (100),
a crushing head mounted upon a main shaft, 
a crushing gap is formed between an outer surface of the crushing head and an inner circumferential surface of a mantle provided within the main frame (the reference recited gyratory crushers and conventionally, gyratory crushers disclose an upper and lower frame, a crushing head with an inner crushing shell (i.e. mantle) mounting on a shaft, an outer crushing shell and a gap between the inner and outer crushing shell, see para.[0001]-[0002])
Malmqvist discloses the protective liner (200,201 see fig.2) and wherein the protective liner (200,201) is arranged so as to be releasably fitted (element 105) within the crusher, but does not disclose the protective liner comprising: an elastic material layer and wear resistant inserts retained by the elastic material layer and at least a part of outwardly directed surfaces of the protective liner constitute a wear surface and  the wear resistant inserts form part of the wear surface of the protective liner.
Malmqvist and Sharman disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).

It would have been obvious to the skilled artisan before the effective filing date to construct the protective liner of Malmqvist, with a protective liner with wear resistance liner as taught by Sharman, to be able to permit sufficient attachment to the inserts and ensure efficiency of the protective liner.
Regarding claim 19,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 17.
Malmqvist discloses wherein the protective liner (201) further comprises a carrier structure (207) for supporting (Para.[0048], raising is supporting) the elastic material layer (for supporting the elastic material layer, is considered to be intended use and element 207 is capable of such function).
Regarding claim 20,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 17.

Regarding claim 21,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 17.
Malmqvist in view of Sharman discloses wherein an area (Sharman, 17) of the protective liner (Sharman, 3,7) other than the wear surface (Sharman, 3) is devoid of wear-resistant inserts (Sharman, 7 see fig.1-2).
Regarding claim 22,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 17.
Malmqvist in view of Sharman discloses wherein means for fastening (Sharman, 9) the protective liner to the crusher are provided in an area (Sharman, 17) of the protective liner (Sharman, 3,7) which is devoid of wear-resistant inserts (Sharman, 7 see fig.1-2).
Regarding claim 23,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 17.
Malmqvist discloses wherein the protective liner (201) is assembled from several protective liner sections (5 sections, see fig.2).
Regarding claim 24,

a main frame (100),
a crushing head mounted upon a main shaft, 
wherein a crushing gap is formed between an outer surface of the crushing head and an inner circumferential surface of a mantle provided within the main frame (the reference recited gyratory crushers and conventionally, gyratory crushers disclose an upper and lower frame, a crushing head with an inner crushing shell (i.e. mantle) mounting on a shaft, an outer crushing shell and a gap between the inner and outer crushing shell, see para.[0001]-[0002])
Malmqvist discloses the liner (200) and protective liner (201) but does not disclose a steel liner arranged so as to cover and protect a structural element of the crusher which is subject to wear; and at least one protective liner which is releasably fixed to the steel liner within the crusher, at least a part of an outwardly directed surface of the protective liner constituting a wear surface, 
wherein the at least one protective liner includes an elastic material layer and wear resistant inserts retained by the elastic material layer, 
wherein outwardly directed surfaces of the wear resistant inserts form part of the wear surface of the protective liner, 
wherein a surface area of the protective liner is smaller than a surface area of the steel liner so that the protective liner covers only part of the surface area of the steel liner.
Malmqvist and Sharman disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).

wherein a surface area of the protective liner (3,7) is smaller than a surface area of the steel liner (5) so that the protective liner covers only part of the surface area of the steel liner (see fig.4). Sharman teaches the protective liner and steel liner to be able to permit sufficient attachment to the inserts (Para.[0008]).
It would have been obvious to the skilled artisan before the effective filing date to construct the protective liner of Malmqvist, with a protective liner with steel liner as taught by Sharman, to be able to permit sufficient attachment to the inserts and ensure efficiency of the protective liner.
Regarding claim 2,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.

Regarding claim 3,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.
Malmqvist discloses wherein the protective liner (Malmqvist, 201) further comprises a carrier structure (Malmqvist, 207) for supporting the elastic material layer, and the protective liner (Malmqvist, 201) is releasably fitted within the crusher (Malmqvist, C) by fastening the carrier structure (Malmqvist, 207) within the crusher.
Regarding claim 4,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.
Malmqvist in view of Sharman discloses wherein the at least one protective liner (Malmqvist, 201) further comprises at least one stiffening element (Malmqvist, 206), wherein the at least one stiffening element (Malmqvist, 206) increases the stiffness of the elastic material layer (Sharman, 3) in the vertical direction (as shown in fig.2).
Regarding claim 5,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.
Malmqvist in view of Sharman discloses wherein an area (Sharman, 17) of the protective liner (Sharman, 3,7) other than the wear surface (Sharman, 3) is devoid of wear-resistant inserts (Sharman, 7 see fig.1-2).
Regarding claim 6,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 5.

Regarding claim 8,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.
Malmqvist discloses wherein the steel liner (200) is integrally formed with or provided with hooks (207) configured to support the protective liner (201) during assembly and/or during operation of the crusher.
Regarding claim 10,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.
Malmqvist discloses wherein the protective liner (201) is assembled from several protective liner sections (5 section see fig.2).
Regarding claim 11,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Malmqvist in view of Sharman as applied to claim 24 above, and further in view of Anthony US. Patent (4,065,064) hereinafter Anthony.
Regarding claim 15,
The prior art Malmqvist as modified by Sharman, discloses all limitations in claim 24.
Malmqvist is silent about wherein the main shaft is coupled with the crushing head via a locking nut provided at an upper end of the main shaft, wherein at least one protective liner is a locking nut liner provided on an outer circumferential surface of the locking nut.  
Malmqvist and Anthony disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).
Anthony, in a similar art, teaches wherein the main shaft (8) is coupled with the crushing head (10) via a locking nut (12) provided at an upper end of the main shaft (8), wherein at least one protective liner is a locking nut liner provided on an outer circumferential surface of the locking nut (12) (as recited in Col.3 lines 9-13, part of the circumference of the head nut in contact with the mantle element 11 is the locking nut liner since it applied to a part of the head nut). Anthony teaches the locking nut liner to be able to protect the surface of the crusher.
.
Claims 25 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolic et al. US. Publication (2016/0236198) hereinafter Nikolic in view of Sharman US. Publication (2013/0299618) hereinafter Sharman.
Regarding claim 25,
Nikolic discloses a crusher comprising: 
a main frame (300); 
a crushing head mounted upon a main shaft, 
wherein a crushing gap is formed between an outer surface of the crushing head and an inner circumferential surface of a mantle provided within the main frame; (the reference recited gyratory crushers and conventionally, gyratory crushers disclose an upper and lower frame, a crushing head with an inner crushing shell (i.e. mantle) mounting on a shaft, an outer crushing shell and a gap between the inner and outer crushing shell, see para.[0001]-[0002]) 
a drive shaft (drive component see para.[0017]) arranged to impart a gyratory motion to the crusher head, 

    PNG
    media_image1.png
    522
    620
    media_image1.png
    Greyscale

wherein the main frame (300) includes a bottom shell (fig.3) having a shaft opening( see fig.2) for the drive shaft to pass through; and 
at least one protective drive shaft liner (105) which is releasably fitted within the crusher and positioned to surround a portion (200 is the arm or bridge over the drive shaft is considered to be the portion of the drive shaft and para.[0017] recited the drive components are also protected by the modular wear resistant liner) of the drive shaft from above the drive shaft, but is silent about at least a part of an outwardly directed surface of the protective drive shaft liner constituting a wear surface, wherein the at least one protective drive shaft liner comprises an elastic material layer and wear resistant inserts retained by the elastic material layer, wherein outwardly directed surfaces of the wear resistant inserts form part of the wear surface of the at least one protective drive shaft liner.
Nikolic and Sharman disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).

It would have been obvious to the skilled artisan before the effective filing date to construct the liner of Nikolic, with a protective drive shaft liner as taught by Sharman, to be able to protect the surface of the crusher, reduce maintenance cost and downtime and improve on production.
Regarding claim 13,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 25.
Nikolic discloses the main shaft thereof mounted within a central hub (recited in para.[0017]), wherein at least one section of the drive shaft liner (105) is arranged adjacent to, and preferably fixed to, the central hub (as recited in para.[0017]).
Regarding claim 14,

Nikolic discloses wherein the drive shaft liner (105) includes a first section (401) extending along a portion of the drive shaft extending within the bottom shell (see fig.4).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 03/19/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments with respect to claims 8-11 have been considered but are moot since the scope of the claim has changed, the newly presented amendment is rejected as set forth in this Office Action.
Conclusion
 Accordingly, THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 28, 2021

/S.O.B./Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725